Citation Nr: 1615048	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  06-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to March 1987.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2007, the Veteran withdrew his prior request for a hearing before the Board in writing. 

In August 2010, September 2011, and June 2013, the Board remanded the case for further development by the Agency of Original Jurisdiction (AOJ).  

In a September 2013 decision, the Board denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties and remanded the case to the Board.  

The Board then remanded the case for further development in June 2015.  The case was subsequently returned to the Board for appellate review. 

Thereafter, the Board requested advisory medical opinions from the Veterans Health Administration (VHA).  The Veteran and his representative were sent copies of the opinions and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.90, 20.903 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are duplicative of those in VBMS or irrelevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during active service or within one year thereafter and is not otherwise related to his active service.

2.  The Veteran's hypertension was not caused or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in January 2004, January 2006, and June 2013.  Therefore, the timing requirement of the notice as set forth in Pelegrini have been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and service personnel records as well as all identified and available post-service medical records, including Social Security Administration (SSA) records, are in the claims file and were reviewed by both the RO and the Board in connection with the claim. 

The Veteran suggested in an October 2005 statement that the medical records that he received from VA did not contain all of his service treatment records.  In September 2010, the AOJ sent a request to the National Personnel Records Center (NPRC) for the Veteran's complete service treatment records, including a specific request for outpatient treatment records pertaining to high blood pressure in 1975 at the Wiesbaden Air Force Hospital in Bonn, West Germany.  A December 2010 response from the NPRC indicated that all available requested records had been mailed.  The Appeals Management Center (AMC) confirmed with the National Personnel Records Center (NPRC) that all of the Veteran's service treatment records were sent to the RO in December 2010, and the AMC noted that they are associated with his claims file.  Moreover, in April 1988, the Veteran submitted his copy of service treatment records to the AOJ; the records are dated from July 1978 to November 1986 and include medical evaluation board proceedings.  

As the Veteran's claims file does not contain records from the Veteran's service prior to July 1978, and the NPRC has indicated that all of the Veteran's service treatment records are associated with the claims file, the Board finds that the records missing and that any further action to obtain them would be futile.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In addition, the Veteran was afforded VA examinations in October 2010 and January 2013, and additional medical opinions were obtained in June 2013 and August 2015.  The Board also secured a VHA opinion in October 2015 and a VHA addendum opinion in November 2015.  As discussed below, the Board finds that the VHA opinions are adequate, as they are based on a review of the evidence of record, including the Veteran's lay statements and medical articles submitted him, and they are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinions for this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In addition, the Board finds that there was compliance with the directives contained in the Board's most recent remand in June 2015.  In response to the Joint Motion, the Board had requested an additional medical opinion, which was later obtained in August 2015.  Moreover, the Board sought subsequent VHA medical opinions.  As such, there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include hypertension, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Pre-hypertension is not a disability for VA purposes.  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.1.d (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.

The Board acknowledges the Veteran's claim that he was treated for high blood pressure during service at Wiesbaden Air Force Base Hospital in Germany in 1975; however, a search for records of the alleged treatment was negative.  As noted above, the AMC was notified that all of the Veteran's service treatment records were sent to the AOJ in December 2010.  

A review of the available service treatment records shows that, on the Veteran's July 1978 pre-commission examination, his heart and vascular systems were noted as "normal," and his blood pressure reading was recorded as 112/70.  On the accompanying July 1978 pre-commission report of medical history, the Veteran denied having a history of high or low blood pressure, heart trouble, pain or pressure in chest, and shortness of breath.  At a November 1986 examination, his heart and vascular systems were again noted as "normal," but no blood pressure readings were recorded.  The Veteran also denied having a history of high or low blood pressure, heart trouble, pain or pressure in chest, or shortness of breath.  In a November 1986 medical evaluation board narrative, the treating physician noted that the Veteran's past medical history was significant for a forty-pack year history of smoking.  The Veteran also reported an allergy to penicillin, and the physician noted that the remaining past medical history was unremarkable and noncontributory.  

A review of the available service treatment records does reveal a few elevated blood pressure readings.  However, there is no indication that the Veteran was diagnosed or treated for hypertension during service.  Moreover, the January 2013 VA examiner acknowledged that the Veteran had elevated blood pressure readings during service, but stated that there were no consistent readings to declare a hypertension diagnosis.  The October 2015 VHA examiner also stated that he found one elevated blood pressure reading in the Veteran's service treatment records, which was a July 1986 record noting a blood pressure reading of 132/94.  However, the VHA examiner also observed that the Veteran was being treated for heat exhaustion at the time of the reading.  He explained that, in that scenario, the reading is considered a normal finding and does not support a diagnosis of hypertension.  The VHA examiner further stated that hypertension typically develops gradually over a period of years and is typically caused by a combination of hereditary factors and lifestyle choices.  He stated that isolated blood pressure elevations are common in people who do not have hypertension; therefore, a single elevated blood pressure reading (or a limited number of intermittently elevated readings), by itself does not support a diagnosis of hypertension, which requires a consistent pattern of continuously or intermittently elevated readings.

There is also no medical evidence showing that the Veteran had hypertension within one year of his military service.  In fact, the record shows that the Veteran was diagnosed with hypertension many years after service.  For example, a January 2013 VA examiner found the Veteran was diagnosed with hypertension in 2001.  

The Board does acknowledge that the Veteran has claimed that he developed hypertension in service.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that his hypertension began in service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in the available service treatment records.  Rather, his heart and vascular systems were found to be normal on several occasions following the alleged diagnosis and treatment in 1975, and the Veteran specifically denied having a history of high blood pressure at those times.  In addition, the medical evaluation board indicated that his medical history was unremarkable, except for a smoking history and allergy to penicillin.  As such, there is actually affirmative evidence, including his own reports, showing that he did not have hypertension in service.

Moreover, the Veteran has provided inconsistent statements regarding the onset of his hypertension.  As noted above, he has claimed that the disorder started in service.  However, on his application for disability benefits from the Social Security Administration (SSA), the Veteran reported that his hypertension began in 1997, which was over ten years after separation from service.  A VA treatment record also shows that, in January 2003, he reported the onset of hypertension as being in approximately 1997.  

The Board further notes that, in October 1987, the Veteran submitted an original application for VA compensation benefits seeking service connection for a back disorder.  His application, however, is entirely silent for any mention of hypertension.  This record lends support to the conclusion that had the Veteran, in fact, had hypertension since service, he would have mentioned the disability at the time he filed his earlier claim for VA compensation. See AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Instead, his October 2003 claim was the first instance in which he claimed his hypertension was related to his military service.  

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his hypertension to be not credible.  Accordingly, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of hypertension in service.  

The January 2013 VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his military service.  In so doing, she indicated that, although the Veteran had some elevated blood pressure readings during his service, there was only one blood pressure reading that met criteria for hypertension.  However, the Board finds that this opinion has limited probative value, as the examiner did not explain the significance of the lack of a diagnosis in service, discuss how hypertension generally presents or develops, or address whether a subsequent diagnosis could otherwise be related to earlier elevated blood pressure readings.

The October 2015 VHA examiner stated that it was not at least as likely as not that the Veteran's hypertension was causally or etiologically related to his military service, to include any elevated blood pressure readings therein.  As noted above, he explained that hypertension typically develops gradually over a period of years and is typically caused by a combination of hereditary factors and lifestyle choices.  The Board finds this opinion highly probative, as it based on a review of the claims file and the Veteran's medical history and is supported by rationale.  

Notably, there is no medical opinion otherwise relating the Veteran's current hypertension to his military service.

For these reasons, the Board finds that hypertension did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service.  Thus, the remaining question is whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD.

An October 2010 VA examiner opined that the Veteran's hypertension is not caused by, a result of, or aggravated by his PTSD.  He indicated that hypertension is a separate entity, but provided no other rationale.  Thus, the Board finds that this opinion is entitled to limited probative value.

In a June 2013 medical opinion, a VA examiner stated that it was less likely than not that the Veteran hypertension was proximately due to or the result of his service-connected PTSD.  In so doing, the examiner noted that there is insufficient data in the medical literature to support that PTSD can aggravate or caused high blood pressure chronically.  However, there was no discussion of the medical literature that the Veteran submitted in support of his claim.  Thus, this opinion also has a somewhat limited probative value in this case.

Another VA medical opinion was obtained in August 2015 at which time the examiner noted that the Veteran had been treated through VA since 2001, but that there are no records of any treatment for PTSD.  His last PTSD screen in April 2015 was negative.  The examiner reviewed the medical literature and noted that there is a suggestion of elevated blood pressure and pulse rate with individuals with PTSD.  However, she explained that the studies indicate that there is an acute elevation when an individual is exposed to trigger reminders and that it does not cause chronic elevation.  The examiner stated that most studies may be suggestive, but are not conclusive that PTSD causes hypertension.  She noted that medical treatment guidelines have not been changed or altered to include PTSD as the etiology of hypertension.  The examiner found it interesting that the Veteran's blood pressure was stable when his PTSD screen was positive.  She also noted that the Veteran had other risk factors for hypertension, including tobacco and alcohol use.  Therefore, she believed that the Veteran's history and treatment records do not support the claim that his PTSD either caused or aggravated his hypertension.  

In addition, the October 2015 VA examiner opined that it was not at least likely as not that the Veteran's current hypertension is either caused by or permanently aggravated by his service-connected PTSD.  In so doing, he indicated that there is no convincing evidence that PTSD causes hypertension.  He noted that the literature supplied by the Veteran cites some epidemiological data that shows a possible association between PTSD and hypertension, but explained that the data is not definitive and, even if correct, does not demonstrate a causal connection.  The examiner stated that there is speculation regarding a biological mechanism.  He commented that it is plausible, but again noted that there is no convincing evidence to prove it correct.

In November 2015, the VHA examiner stated that the PTSD is not more likely than not to have worsened the Veteran's hypertension.  He explained that it is not theoretically possible for PTSD to have any effect on hypertension in the absence of a causal connection.

There is no medical opinion otherwise relating the Veteran's current hypertension to his service-connected PTSD.

The Board does acknowledge the medical literature submitted by the Veteran in support of his claim.  The Board observes that the generally applicable standard for establishing the value of such evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the evidence submitted by the Veteran does not establish a link between his hypertension and service-connected PTSD.  The articles merely indicate a significant association has been shown between PTSD and hypertension.  Moreover, as discussed above, the August 2015 VA and October 2015 VHA examiners reviewed such evidence, but still determined that the Veteran's current hypertension is not secondary to his service-connected PTSD.

The Board has considered the Veteran's statements that his hypertension is secondary to his service-connected PTSD.  The Board notes lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, competence must be distinguished from probative weight.  To the extent that the Veteran is competent to opine on this matter, the Board finds that the specific, reasoned opinions of the August 2015 VA examiner and the October and November 2015 VHA examiner are of greater probative weight than the Veteran's general lay assertions in this regard.  The examiners reviewed the claims file, considered the Veteran's own reported history and assertions, and relied on their own training, knowledge, and expertise on which they relied to form their opinions.  Their opinions were also supported by clear rationale.

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  His hypertension is also not secondary to his service-connected PTSD.  Accordingly, the claim for service connection for hypertension is denied.







ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


